Opinion,
Mr. Justice Clark:
In Short v. Miller, 120 Pa. 470, we held that an oil refinery may be the subject of a mechanics’ lien; indeed, upon the facts exhibited in that case, we held that this particular oil refinery was subject to such a lien. The act of 1836, as we said in that case, does not designate the character or kind of the building to which a mechanics’ lien will attach; if the structures are of a substantial and permanent character, and may in any reasonable sense be known as buildings, they may be incumbered by lien. Nor is it of any consequence that buildings may not be considered essential to an oil refinery, if buildings are actually erected in connection therewith.
But this lien is not filed against any building by any proper description. The plaintiffs set forth in their claim for lien that it is “ for materials furnished by them for and about the erection and construction of several buildings and a certain oil refinery erected, etc., particularly described,” etc. The description is as follows: “ Said buildings and oil refinery are situate in the county of McKean and state of Pennsylvania, and is bounded and described as follows,” then follows a description of the land: “ and having buildings and machinery erected thereon, consisting of boiler and boiler-house, tanks and tank-houses, stills, warehouse and barn, and donkey-pumps, engines, and fittings.” It is difficult to determine whether this lien was filed against several buildings and an oil refinery, or against several buildings which with other structures constituted an oil refinery, or against an oil refinery as such, the buildings being mentioned as matter of description merely. However this may be, the description of the structures or subject of the lien is radically defective.
The twelfth section of the act of June 16, 1836, provides that the claim shall set forth “ the locality of the building and the size and number of the stories of the same.” In Kennedy *536v. House, 41 Pa. 39, and McClintock v. Rush, 63 Pa. 203, it is said, if there be enough in the description of the locality and other peculiarities of the building to point out and identify it With reasonable certainty, it is a sufficient compliance with the requirements of the act. But in this case the buildings are not described at all. There is an attempted description of the tract or piece of land upon which the buildings and refinery are erected; even this is erroneous, however, as the land is described as being in Foster township, when in fact it is in Kendall borough; but there is no description of the structures themselves. The claim does not state whether the buildings are of brick or wood; it does not state their form, size, height, or the manner of their construction; nor does it contain any other matters of description sufficient to identify the same. It does not state whether they adjoin or are disconnected, whether they are erected as one tenement or may be separated in their use without injury; it states simply that there are several buildings and an oil refinery and that the land has buildings and machinery thereon erected, consisting of boiler and boiler-house, tanks and tank-houses, stills, warehouse and barn, and donkey-pumps, engines and fittings.
It is plain that the act of 1836 applies only to buildings erected. It seems from the evidence that an oil refinery may exist and be operated without any structure of a permanent or substantial character, which can in any reasonable sense be known as a building; if this be so, the claim must be entered against such structures and buildings erected in connection therewith, as are the proper subjects of a mechanics’ lien, and they must beso described as to be capable of identification. In the case, under consideration no such description is given; therefore, whether the claim is considered as a lien upon the buildings or upon the refinery, or upon all together, the lien cannot be sustained. In this view of the ease it is unnecessary to consider the other.questions presented.
The judgment is reversed.